Citation Nr: 1119308	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, or a mood disorder.

3.  Entitlement to service connection for a right heel spur.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, left knee, status post meniscal tear with arthroscopy and partial medial meniscectomy.

6.  Entitlement to an initial compensable evaluation for tinea corporis, left hand.  



REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, and DS, a health care provider


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from September 1975 to September 1978, followed by reserve component service through 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  By a rating decision issued in September 2005, the RO granted service connection for traumatic arthritis, left knee, and assigned a 10 percent initial evaluation for that disability.  By an August 2006 rating decision, the RO granted service connection for tinea corporis, left hand, and assigned a noncompensable evaluation.  The RO also denied claims of entitlement to service connection for tinnitus, PTSD, bipolar/mood disorder, and for a bone spur of the right heel.

The Veteran has sought service connection for PTSD.  He has also sought service connection for bipolar disorder, also characterized by the RO as a claim for service connection for a mood disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having PTSD, anxiety disorder, major depressive disorder, and bipolar disorder, among other diagnoses.  The Board therefore finds that the Veteran's claim for service connection for a psychiatric disorder is not limited solely to a specific diagnosis.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and a mood disorder.

The September 2005 rating decision denied a claim of entitlement to service connection for a hip and leg disorder.  The Veteran initially disagreed with that denial, and submitted a substantive appeal, but withdrew that substantive appeal before the claim was certified to the Board.  No issue regarding entitlement to service connection for a bilateral hip and leg disorder is before the Board.  

A May 2010 rating decision denied claims of entitlement to service connection for diabetes mellitus, degenerative disc disease of the lumbar spine, and a benign cyst, left kidney.  In June 2010, the Veteran disagreed with two denials, the denials of service connection for degenerative disc disease of the lumbar spine, and a benign cyst, left kidney.  A statement of the case (SOC) was issued as to those claims in February 2011.  The claims file before the Board does not reflect that a substantive appeal has been submitted.  These claims are not before the Board for appellate review at this time.

In November 2010, the Veteran submitted a notice of disagreement as to the denial of service connection for diabetes mellitus.  The claims file before the Board does not reflect that a SOC addressing that disagreement has been issued.  Therefore, this issue is addressed in the Remand, below.  Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2009, the Veteran submitted a claim for service connection for tinea corporis of the right hand and of the feet.  The Board is unable to determine that this claim has been adjudicated, except as addressed in the August 2006 rating decision, which responded to a claim for service connection for a skin disorder of the left hand.  This claim is REFERRED to the agency of original jurisdiction.  

In an August 2010 communication which stated that the Veteran had submitted a notice of disagreement, the Veteran noted disagreement as to denial of service connection for "pain shooting down both legs and hips."  It appears that this contention raises a new claim, as there is no adjudication of a claim described in this manner or for this symptom.  This claim is REFERRED to the agency of original jurisdiction.  

The Veteran testified before the RO in a personal hearing conducted in September 2009.  The Veteran accepted that hearing in lieu of a hearing before the Board that the Veteran had previously requested.  That hearing addressed most, but not all, of the issues listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Through a letter received from the Veteran's attorney in March 2011, the Veteran requested either a Travel Board or videoconference hearing before the Board, with the type of hearing before the Board dependant on scheduling.  The Veteran should be afforded the requested hearing.  

The Veteran is entitled to a SOC addressing his disagreement with denial of the claim for service connection for diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing or a videoconference hearing before the Board, whichever allows the earliest hearing date convenient for the Veteran.  The Veteran should be notified in writing of the date, time and location of the hearing.

2.  Issue a SOC addressing the denial of service connection for diabetes mellitus.

3.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


